internal_revenue_service number release date index number ----------------------------------------------------- ------------------------------------------ ------------------------ ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------------- --------------------------------------------------- telephone number ---------------------- refer reply to cc psi b03 plr-138812-12 date date company ------------------------------------------------------------------------------------------------------------------------ legend state -------------- dear ------------ this letter responds to a letter dated date submitted on behalf of company requesting that income derived from treasury locks interest rate swaps forward-start interest rate swaps and interest rate caps is qualifying_income within the meaning of sec_7704 of the internal_revenue_code facts company is a publicly-traded limited_partnership organized under the laws of state company has not elected to be taxed as an association for federal tax purposes company through affiliated operating limited_partnerships and limited_liability companies that are disregarded entities or partnerships for federal tax purposes engages in a variety of activities including terminaling and storage services for petroleum products and by-products and natural_gas services in order to obtain funds for asset acquisitions and to conduct its operations company periodically issues debt securities the interest rate payable on these securities is a function of the prevailing interest rate on a u s treasury bond of the same maturity as company’s proposed debt issue and of company’s credit rating in the time period between company’s decision to issue debt and its actual issuance the exposure period company is at risk that its cost for such debt capital will be increased by an increase in interest rates on u s treasuries to minimize this risk company enters into treasury locks - an arrangement in which an unrelated party agrees to plr-138812-12 purchase u s treasury bonds from company at a price certain and with an interest rate equal to the rate in effect on the date of agreement if the prevailing rate on treasury bonds increases during the exposure period company then can purchase treasuries at a lower market price for sale to the counterparty thus realizing a gain that offsets company’s increased cost of debt capital if however the prevailing treasury rate decreases during the exposure period upon settlement of the treasury lock company realizes a loss that offsets the lower cost of issuing its debt generally no treasury bonds are actually purchased and delivered the parties settle on a net_basis company’s capital structure includes both fixed and floating rate debt at a given time company may determine that market conditions favor paying a floating rate when it has a fixed rate debt outstanding at other times company may determine that market conditions favor paying a fixed rate when it has a floating rate debt outstanding in either case company may engage in an interest_rate_swap to obtain a cash_flow at a floating rate in exchange for one at a fixed rate company will agree to pay to an unrelated party typically a financial_institution a fixed interest rate on a notional_principal_amount in return the counterparty agrees to pay company a floating index rate determined by reference to some established index on the notional_principal_amount if the index rate for a given month exceeds the fixed rate the counterparty owes company an amount equal to the excess_interest rate multiplied by the notional_principal_amount if however the fixed rate exceeds the index rate in a month company owes the counterparty the amounts the parties owe to each other are netted and settled periodically according to the swap’s terms exchanging a floating rate cash_flow for a fixed rate flow operates in a similar manner except that company will pay the counterparty a floating interest rate on a notional_principal_amount and it will receive fixed rate payments in return as an alternative to interest rate swaps company may desire to lock in a current rate with respect to a future issuance in which case one of its available options is to enter into a forward-start interest_rate_swap to lock in a spot interest rate for a period prior to the issuance of its fixed-debt securities a forward lock company will agree to pay a counterparty a fixed interest rate on a notional_principal_amount the counterparty typically a financial_institution would agree to pay company an amount equal to a floating index rate determined by reference to some established index multiplied by the notional_principal_amount for a fixed period that begins on the date of the anticipated debt issuance if the index rate exceeds the fixed interest rate on the date_of_issuance of the debt securities the counterparty owes company an amount equal to the excess of the excess_interest rate multiplied by the notional_principal_amount over the term of the forward lock on the other hand if the fixed rate exceeds the floating index rate on the date_of_issuance of the debt securities company owes the counterparty the excess of the fixed rate over the floating index rate multiplied by the notional_principal_amount over the term of the forward lock the amounts the parties plr-138812-12 owe to each other over the term of the forward lock are calculated and netted on the anticipated date_of_issuance of the debt securities converting an expected floating-rate debt securities offering into a fixed rate instrument operates in a similar manner as exchanging a floating rate cash_flow for a fixed rate flow except its effective date is in the future because its term coincides with an expected floating-rate debt issuance and not an existing floating-rate debt issuance when company wants to put an upper limit on a floating interest rate associated with a floating rate debt_instrument it may enter into an interest rate cap in an interest rate cap company will pay a counterparty an upfront fixed payment the counterparty typically a financial_institution agrees to pay company an amount equal to a floating index rate determined by reference to some established index multiplied by a notional_principal_amount if and only if the floating index rate exceeds a specified cap rate on a specified_payment date in some cases the treasury locks interest rate swaps forward-start interest rate swaps and interest rate caps entered into by company may be integrated with the related debt instruments under sec_1_1275-6 of the income_tax regulations company is requesting a ruling to apply only where a treasury lock interest_rate_swap forward-start interest_rate_swap or interest rate cap can not be so integrated law and analysis sec_7704 provides generally that a publicly_traded_partnership shall be treated as a corporation sec_7704 provides that the term publicly_traded_partnership means any partnership if - interests in such partnership are traded on an established_securities_market or interests in such partnership are readily_tradable on a secondary market or the substantial equivalent thereof sec_7704 provides in part that sec_7704 shall not apply to any publicly_traded_partnership for any taxable_year if such partnership met the gross_income requirements of sec_7704 for such taxable_year and each preceding_taxable_year beginning after date during which the partnership or any predecessor was in existence sec_7704 provides that a partnership meets the gross_income requirements of sec_7704 for any taxable_year if or more of the gross_income of such partnership for such taxable_year consists of qualifying_income sec_7704 provides in part that except as otherwise provided in sec_7704 the term qualifying_income means interest sec_7704 provides that interest shall not be treated as qualifying_income if - a such interest is derived in plr-138812-12 the conduct of a financial or insurance_business or b such interest would be excluded from the term_interest under sec_856 sec_1_7704-3 provides in part that for purposes of sec_7704 qualifying_income includes income from notional_principal_contracts as defined in sec_1_446-3 and other substantially_similar income from ordinary and routine investments to the extent determined by the commissioner income from a notional_principal_contract is included in qualifying_income only if the property income or cash_flow that measures the amounts to which the partnership is entitled under the contract would give rise to qualifying_income if held or received directly by the partnership sec_1 a provides in part that qualifying_income described in sec_1_7704-3 does not include income derived in the ordinary course of a trade_or_business sec_1_446-3 defines a notional_principal_contract to include interest rate swaps and interest rate caps sec_1_446-3 also provides in part that generally a notional_principal_contract is a financial_instrument that provides for the payment of amounts by one party to another at specified intervals calculated by reference to a specified_index upon a notional_principal_amount in exchange for specified consideration or a promise to pay similar amounts payments due under an interest_rate_swap or interest rate cap are not interest there is no borrowing and hence no compensation_for use of forbearance of money however such payments are measured by reference to an interest rate or interest rate index and have a cash_flow that would be treated as interest_income and would not be excluded under sec_856 if held or received directly by company company’s treasury locks and forward-start interest rate swaps are common and routine transactions and like company’s interest rate swaps they are entered into for the purpose of managing the risk of interest rate movements on company’s borrowings under sec_1_7704-3 the commissioner may determine the extent to which income from ordinary and routine investments substantially_similar to income from a notional_principal_contract is included in qualifying_income conclusion based solely on the facts and representations submitted we conclude that the income company derives from the treasury lock interest_rate_swap forward-start interest_rate_swap and interest rate cap transactions is qualifying_income within the meaning of sec_7704 and sec_1_7704-3 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express or imply no opinion as to whether company’s treasury locks interest rate swaps forward-start interest rate swaps or plr-138812-12 interest rate caps can be integrated with the related debt securities under sec_1_1275-6 as well as to whether company is taxable as a partnership for federal tax purposes this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the ruling_request it is subject_to verification on examination sincerely james a quinn senior counsel branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
